Citation Nr: 1630578	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  08-13 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent from May 1, 2006 to April 10, 2014, and in excess of 70 percent thereafter, for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation prior to October 26, 2009, and in excess of 20 percent thereafter, for bilateral hearing loss.

3.  Entitlement to a compensable evaluation for shell fragment wound scars of the chest, left arm, and left lower extremity.

4.  Entitlement to a compensable evaluation for a residual shell fragment wound scar of the right medial thigh with residual femoral arteriovenous fistula with pseudo aneurysm ("right thigh scar").

5.  Entitlement to an initial evaluation in excess of 20 percent for varicose veins of the right lower extremity associated with a right thigh shell fragment wound.

6.  Entitlement to service connection for a respiratory disorder, to include asthma, chronic obstructive pulmonary disease (COPD), and a ruptured diaphragm, to include as secondary to other disabilities.

7.  Entitlement to service connection for a heart disability, to include ischemic heart disease and cardiomyopathy.  

8.  Entitlement to an effective date earlier than March 7, 2006, for an award of service connection for bilateral pes planus, to include on the basis of clear and unmistakable error in a prior denial.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to April 1969.

This appeal is before the Board of Veterans' Appeals (Board) from December 2006, March 2008, April 2008, and June 2015 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO), as well as December 2009 and April 2011 rating decisions of the RO in Waco, Texas.  

In September 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript is included in the claims file.

The Veteran's representative did not appear at the abovementioned hearing, and indicated in an October 2015 letter that he wished to withdraw from representation.  In a January 2016 letter, the representative indicated that good cause for withdrawal existed because the Veteran and the representative disagreed regarding how to proceed with the case.  In March 2016 the undersigned VLJ granted the motion to withdraw.  In an April 2016 statement the Veteran requested 60 days to obtain new representation, but no representation was appointed within that time period.  The Board therefore finds that the Veteran wishes to proceed without representation.

The Board notes that the issue of entitlement to service connection for a heart disability has not yet been certified to the Board, as development of this issue had not yet been completed at the time of certification.  Since certification of this appeal, the Veteran underwent another cardiac VA examination, and this evidence has not yet been reviewed by the RO.  While the Board thus cannot yet decide this issue, the Veteran testified as to this issue at his September 2015 hearing before the Board.  As such, the Board takes jurisdiction of this issue and remands it to assure that it will be returned to the VLJ who heard the relevant testimony.

The issues of entitlement to service connection for hypertension and entitlement to an evaluation in excess of 30 percent for a shell fragment wound of the right medial thigh with residual femoral arteriovenous fistula with pseudo aneurysm have been raised by the record in a November 2015 statement, and the issue of entitlement to evaluations in excess of 20 percent for shell fragment wound residuals of the right and left thigh with associated nerve damage was raised in an April 2016 statement.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for a heart disability and entitlement to an earlier effective date for an award of service connection for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his September 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to increased evaluations for PTSD.

2.  At his September 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to increased evaluations for bilateral hearing loss.

3.  The Veteran's shell fragment wound scars of the chest, left arm, and left lower extremity are not painful, unstable, deep, or greater than 929 square centimeters in area.

4.  The Veteran's right thigh scar is not painful, unstable, deep, or greater than 929 square centimeters in area.

5.  The Veteran's varicose veins are not productive of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or massive board-like edema with constant pain at rest.

6.  A respiratory disability was aggravated by service or service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 50 percent from May 1, 2006 to April 10, 2014, and in excess of 70 percent thereafter, for an acquired psychiatric disability, to include PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial compensable evaluation prior to October 26, 2009, and in excess of 20 percent thereafter, for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for a compensable evaluation for shell fragment wound scars of the chest, left arm, and left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

4.  The criteria for a compensable evaluation for residual shell fragment wound scar of the right medial thigh with residual femoral arteriovenous fistula with pseudo aneurysm have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

5.  The criteria for an initial evaluation in excess of 20 percent for varicose veins of the right lower extremity associated with a right thigh shell fragment wound have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).

6.  The criteria for service connection for a respiratory disorder, to include asthma, COPD, and a ruptured diaphragm, to include as secondary to other disabilities, have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his September 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to increased ratings for PTSD and bilateral hearing loss.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated October 2006, April 2007, and January 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his scars and varicose veins in May 2006, October 2009, and July 2014.  The Board finds that these examinations and their associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As to the Veteran's claim for a respiratory disability, because it is being granted in full VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Scars

The Veteran claims increases to his noncompensable evaluation for shell fragment wound scars of the chest, left arm, and left lower extremity, as well as for his separate noncompensable evaluation for a right thigh scar.

The Veteran's scars are currently rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805, which in turn directs that scars not of the head, face, or neck be rated under Diagnostic Codes 7801, 7802, and 7804 as follows:

Deep scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  A 10 percent rating is warranted for scarred areas of 39 to 77 square centimeters, a 20 percent rating is warranted for scarred areas of 77 to 465 square centimeters, a 30 percent rating is warranted for scarred areas of 465 to 929 square centimeters, and a 40 percent rating is warranted for scarred areas greater than 929 square centimeters.  A deep scar is defined as one associated with underlying soft tissue damage.

Superficial scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802.  A maximum 10 percent rating is warranted for scarred areas greater than 929 square centimeters.

Unstable or painful scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent rating is warranted for 1 or 2 such scars, a 20 percent rating is warranted for 3 or 4 such scars, and a 30 percent rating is warranted for 5 or more such scars.

The Veteran underwent a VA examination in May 2006.  On physical examination, the examiner found multiple scars, specifically:  (1) a transverse linear left anterior chest scar, 2 inches in length and 1/8 inch in diameter, mildly depressed; (2) a left anterior shoulder scar, circumscribed 1 inch in diameter, mildly depressed; (3) a 1-inch diameter circumscribed scar on the aterolateral, distal third of the left arm, mildly depressed; (4) a 3/4-inch diameter circumscribed scar of the posterolateral left forearm, nondepressed; (5) a 2-inch diameter circumscribed scar of the left leg on the distal third, moderately depressed; (6) a 3/4-inch circumscribed scar of the left leg on the lateral middle third, nondepressed; and (7) a linear scar of the medial right thigh, 9 inches in length, 1/4 inch in width, nondepressed.   All scars were smooth and nonadherent but none exhibited pain, ulceration, skin breakdown, inflammation, edema, or keloids.  They produced no disfigurement or functional limitation, and their color was almost the same as the skin.

The Veteran underwent a second VA examination in October 2009, which only addressed his right thigh scar.  He reported mild scar pain in the right thigh.  The examiner found a deep hyperpigmented surgical scar on the inner aspect of the right thigh, measuring 7 inches in length and 1/4 inch wide.  There was minimal loss of tissue and no adherences.  On examination there was no evidence of pain, skin breakdown, inflammation, edema, or keloid formation.  There were no further disabling effects.

The Veteran underwent a third VA examination in July 2014.  The examiner found scars on the right thigh, left chest, left arm, and left forearm, all superficial, stable, and painless without keloid, disfigurement, edema, or signs of inflammation or limitation of motion.  On the left arm, two linear scars were 2 cm by 0.2 cm and 2 cm by 0.3 cm, and one nonlinear scar was 2 cm by 2 cm.  On the right leg, one linear scar was 16 cm by 0.3 cm, and two linear scars were 10 cm by 0.2 cm and 1.5 cm by 0.5 cm.  On the anterior trunk, one linear scar was 5 cm by 0.2 cm.  The examiner found no limitation of function or impact on the Veteran's ability to work.

At his September 2015 hearing, the Veteran reported that his scars involve muscle damage, which prevents him from exercising the way he could before his shrapnel injury.

In an April 2016 statement, the Veteran reported that his physician stated that he had chronic edema of both legs due to combat-related scars and injuries.  

The Board finds that compensable ratings are not warranted for the Veteran's scars.  Compensable ratings are available for painful scars, unstable scars, deep scars greater than 39 square centimeters (6 square inches) in area, or superficial scars greater than 929 square centimeters (144 square inches) in area.  There is no evidence of deep scars.  The May 2006 examiner measured scars with a total combined area of less than 58 square centimeters (9 square inches).  The July 2014 examiner, who did not measure the scars via circumscribed circles, measured scars with a total combined area of less than 13 square centimeters (2 square inches).  This total area for superficial scars does not remotely approach the required 929 square centimeters which would warrant a compensable rating.  While the Veteran has reported pain, all examinations found stable scars with no objective evidence of pain.  The Board finds the findings of the examiners more credible than the reports of the Veteran, because the examiner's findings are objective, mutually consistent, and sensitive to whether the source of the pain is the scar itself or the Veteran's myriad other disabilities.  For these reasons, the Board finds that compensable ratings for the Veteran's scars are not warranted. 

As noted in the introduction, the Veteran claims muscle damage associated with these scars.  The Veteran is already in receipt of ratings for muscle damage in his thighs, and increases to these ratings and service connection for others have not been adjudicated by the RO and are therefore not before the Board.  To the extent that the Veteran claims muscle damage, such claims are referred to RO.

Varicose Veins

The Veteran claims an increase to his 20 percent evaluation for varicose veins of the right lower extremity associated with his right thigh wound.

Varicose veins are rated under 38 C.F.R. § 4.104, Diagnostic Code 7120.  The Veteran's current 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.

The Veteran underwent a VA examination in May 2006.  He reported fatigue and occasional swelling of his varicose veins aggravated with sitting and relieved with elevation.  He reported using TED stockings daily.  He stated that the disability mildly affects his usual daily activity and no days lost from incapacitation.  Physical examination revealed large palpable, coiled varicose veins on the popliteal area and proximal posterior of the right leg, with no redness, inflammation, or tenderness.

VA treatment records reflect that in January 2008 the Veteran was treated for venous insufficiency in his right leg.  His physician observed that his right leg appeared grossly larger than the left, especially in the lower leg.  It was grossly normal in color and warm to touch.  There were no stasis lesions or tenderness to palpation.  The physician noted prominent superficial varicosities in the posterior calf.  A February 2008 vascular procedure showed normal right lower extremity venous duplex with no evidence of superficial or deep venous thrombophlebitis.  A June 2008 duplex scanning procedure revealed that continued swelling and pain was most likely secondary to venous insufficiency.  In July 2008 he exhibited mild pitting edema from ankle to mid-calf.

The Veteran underwent a second VA examination in October 2009.  He reported swelling and pain in his right leg.  The examiner found edema that was neither massive nor boardlike.  There was eczema/stasis pigmentation, but not ulceration.  The diameter of the right leg at the calf was 15.5 inches, while the left leg was 13.5 inches.  The examiner found that the Veteran's venous insufficiency had significant effects on occupational activities, manifested by decreased mobility, problems lifting and carrying, lack of stamina, weakness, fatigue, decreased strength, and pain.  The examiner further found that the disability prevented shopping, exercise, sports, recreation, and severely limited ability to travel or do chores.  The disability had a moderate impact on his ability to bathe and a mild impact on his ability to dress and groom.

VA treatment records indicate that in January 2010 the Veteran reported intermittent discomfort, edema, and pain in his right leg, associated with his venous insufficiency.  An April 2010 duplex scanning procedure revealed evidence of deep venous system reflux in the femoral and popliteal veins and normal right lower extremity venous duplex with no evidence of superficial or deep venous thrombophlebitis.

VA treatment records reflect that in July 2013 the Veteran reported right thigh pain, and that his right leg gets swollen all the time, relieved by elevation.  Vascular screening was negative and the Veteran was diagnosed with a muscle strain.

The Veteran underwent a third VA examination in July 2014.  He reported pain, swelling, and itching.  The examiner found varicose veins on the right leg, exhibiting aching and fatigue after prolonged standing and prolonged walking.  The varicose veins exhibited beginning stasis pigmentation, beginning eczema, persistent edema, persistent subcutaneous induration, and constant pain at rest.  The examiner noted that varicose veins impacted ability to work through swelling, pain, burning, and itchiness.

In a July 2015 statement, the Veteran reported that he had shrapnel and varicose veins in both legs.  He further reported that walking and getting out of the car had become difficult for him.

At his September 2015 hearing, he reported varicose veins in both legs.  

The Board notes that the Veteran has been assigned service connection for varicose veins in his right leg only.  Varicose veins in his left leg are not service-connected and are therefore beyond the scope of this appeal.

The Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's varicose veins.  His current rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Higher ratings are available for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or massive board-like edema with constant pain at rest.  The Board does not find evidence of such manifestations.  The July 2014 examiner found evidence of beginning stasis pigmentation and eczema, persistent edema and subcutaneous induration, and constant pain at rest.  At no point in the record is there evidence of symptoms in excess of those of the July 2014 examination.  There is no evidence in the record of ulceration or massive board-like edema.  While there is evidence of stasis pigmentation and eczema, the VA examiner found these to be beginning as opposed to persistent.  The Board therefore finds that the Veteran's disability picture more closely approximates the criteria for his current 20 percent rating, which contemplates stasis pigmentation and eczema, than the higher 40 percent rating, which requires such symptoms to be persistent.  Likewise, the Board notes that though the Veteran exhibits the subcutaneous induration of the 60 percent criteria, he does not exhibit the ulceration required by that rating.  While the Veteran has complained of pain in addition to the symptoms explicit in the criteria, the Board notes that he is in receipt of three separate compensable ratings for his right thigh.  Specifically, in addition to his current 20 percent rating for varicose veins, he is in receipt of a 20 percent rating warranted for a moderately severe muscle wound for shell fragment residuals, as well as a 30 percent rating for a shell fragment wound with residual femoral arteriovenous fistula with pseudo aneurysm, which is rated under 38 C.F.R. § 4.104, Diagnostic Code 7113 for edema and stasis dermatitis, nearly the exact symptomatology underlying his current varicose veins evaluation.  As such, additional symptoms are to be expected, considering the multiple ratings the Veteran has been awarded.  For these reasons, the Board finds that the evidence weighs against an evaluation in excess of 20 percent for varicose veins.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, disfigurement, edema, stasis pigmentation, eczema, and subcutaneous induration, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his scars and varicose veins are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Respiratory Disability

The Veteran claims service connection for asthma, COPD, and a ruptured diaphragm.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1096.  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that the Veteran's history of asthma was a noted abnormality in his August 1965 induction examination.  In the associated report of medical history, the Veteran stated that he had been hospitalized at age 8 for asthma, but had suffered no episodes in the prior 6 years.  During service, the Veteran had no symptoms of or treatment for any respiratory disability, and no such abnormality was noted at his March 1969 separation examination.

VA treatment records indicate that July 1969, the Veteran underwent a special pulmonary examination in connection with his recovery from his in-service shrapnel wound.  He reported no respiratory symptoms since surgery.  Based on clinical spirometry studies and a chest x-ray, he was diagnosed with no clinical evidence of pulmonary disease and very minimal restrictive ventilatory impairment without obvious cause.  In December 1969, however, the Veteran reported increased fatigability and shortness of breath when being treated for his service-connected vascular condition.  A January 1970 chest x-ray showed clear lung fields and no evidence of active pulmonary disease.

VA treatment records from 2002 refer to a history of intermittent mild shortness of breath and several nocturnal and exercise-associated episodes of breathing trouble.  In December 2005, the Veteran reported a history of episodic asthmatic flares since the mid-1990s, and he was prescribed an inhaler in May 2000.  He reported current wheezing and dyspnea when exercising on a cold morning, and wheezing at night forcing him to sit up.  

In an April 2007 statement, the Veteran reported that his COPD/respiratory problems resulted from a ruptured diaphragm which occurred during his injury in Vietnam, and that his service treatment records reflect restricted breathing of unknown causation for this reason.

In an April 2007 letter from the Veteran's private surgeon opined to his private physician that the Veteran's diaphragmatic hernia is likely the result of his high velocity injury 40 years ago.  The surgeon based this opinion on review of a March 2007 CT scan.  In the CT scan report, the radiologist noted that the herniation appeared to be related to a diaphragmatic rupture, and noted the Veteran's reported chest trauma history.  The surgeon recommended against surgery, and recommended that the Veteran follow-up with a pulmonologist to assess the magnitude of resulting restrictive lung disease.

VA treatment records indicate that in October 2007 the Veteran was treated for asthma and a fixed component airway obstruction.  He reported having always had reversibility on airway obstruction, and asthma since age 12, though it had never been severe enough to require admission or intubation.  

In his May 2008 notice of disagreement, the Veteran stated that his respiratory difficulties were caused by his in-service chest wounds.  In a separate May 2008 statement, the Veteran stated that his asthma was aggravated by his wounds.

VA treatment records include treatment for asthma in January 2009.  In an April 2009 addendum to that record, the Veteran's treating pulmonary physician opined that his diaphragmatic hernia was more likely than not due to his grenade trauma in Vietnam.  Furthermore, the physician stated that combat trauma in Vietnam was not more likely than not aggravated by pre-existing asthma.  In November 2009, the Veteran reported an increase in his symptoms and that he was having difficulty using his prescribed inhalers.  In January 2010 when treated for venous insufficiency the Veteran reported that he still suffered intermittent periods of shortness of breath and dyspnea on exertion.  In June 2010, he reported no major flare-ups of asthma or COPD, and his physician diagnosed stable asthma.

In an April 2011 letter, the Veteran's private treating psychotherapist opined that the Veteran's PTSD symptoms activate and aggravate his chronic symptoms of asthma/COPD.  This opinion was based on a citation to medical literature.

VA treatment records reflect that August 2011 x-rays confirmed the presence of a diaphragmatic hernia.  In May 2012, he was treated for worsening asthma symptoms.

The Veteran has submitted a December 2012 letter from a private physician who examined the Veteran.  The physician opined that it was at least 90 percent probable that the Veteran's breathing/pulmonary problems were due to service.  This opinion was based on the rationale that he entered duty without any doctor-diagnosed illnesses, he experienced a serious blast injury which likely resulted in a ruptured diaphragm, his statements establish chronicity of symptoms, and there is no other likely explanation for his current symptoms.

Private treatment records include asthma treatment in April 2014, when the Veteran showed marked obstruction and restriction.  

VA treatment records indicate that in June 2014, the Veteran reported a respiratory problem for some time, which bothered him to the point that he had to sleep sitting up.  He also reported wheezing and a cough with sputum.  He was diagnosed with exacerbated COPD.  In July 2014 he requested a referral to a pulmonary clinic.

The Veteran underwent a VA examination in July 2014.  He reported being diagnosed with asthma at age 12.  After two years of treatment, he reported no problems with asthma until he entered service, and experienced shortness of breath following his shrapnel injury.  The examiner diagnosed asthma.  The examiner opined that it was less likely than not that asthma, which clearly and unmistakably existed prior to service, was caused or aggravated by service.  This opinion was based on the rationale that the Veteran had pre-existing asthma, and any aggravation by a ruptured diaphragm was not current because x-rays and CT scans indicated that the diaphragm injury had resolved.  The examiner further opined that it was less likely than not that asthma was caused by his service-connected varicose veins or AV fistula with pseudoaneurysm.  This opinion was based on the rationale that such causation or aggravation was not supported by the chronology of asthma, which was diagnosed prior to the injury and was exacerbated prior to the onset of current injury complications.

In a statement received by VA in March 2015, the Veteran took issue with the July 2014 examination, stating that the examiner seemed unfamiliar both with his in-service wounds and with the positive medical opinions the Veteran had submitted.  He further stated that the examiner told him that a medical opinion was not going to be issued for that examination.

At his September 2015 hearing, the Veteran reported that his respiratory problems were aggravated by shrapnel in his chest.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's respiratory disability was aggravated by service or to service-connected disabilities.  The Veteran's history of asthma was noted on induction into service, though the disability was at that time asymptomatic.  While the VA examiner found no indication that the Veteran's in-service injury caused a rupture to his diaphragm aggravating his asthma, contrary opinions were provided by multiple private physicians, including the Veteran's private radiologist, his treating surgeon, and his independent examiner.  The VA examiner gave no explanation as to why the private opinions were incorrect, and relied on normal radiology findings to the exclusion of the March 2007 CT scan report.  The Board finds the private opinions more credible than the VA examiner's opinion, because the private opinions are correspond and are consistent with both contemporary private treatment records and the VA treatment records showing unexplained respiratory symptoms almost immediately upon separation from service.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's respiratory disability was aggravated by service or to service-connected disabilities, and service connection is therefore granted.


ORDER

The appeal on the issue of entitlement to an evaluation in excess of 50 percent from May 1, 2006 to April 10, 2014, and in excess of 70 percent thereafter, for an acquired psychiatric disability, to include PTSD, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an initial compensable evaluation prior to October 26, 2009, and in excess of 20 percent thereafter, for bilateral hearing loss, has been withdrawn and is dismissed.

A compensable evaluation for shell fragment wound scars of the chest, left arm, and left lower extremity is denied.

A compensable evaluation for a residual shell fragment wound scar of the right medial thigh with residual femoral arteriovenous fistula with pseudo aneurysm is denied.

An initial evaluation in excess of 20 percent for varicose veins of the right lower extremity associated with a right thigh shell fragment wound is denied.

Service connection for a respiratory disorder, to include asthma, COPD, and a ruptured diaphragm, to include as secondary to other disabilities, is granted.


REMAND

Heart Disability

The Veteran claims service connection for a heart disability, to include ischemic heart disease and cardiomyopathy.

For certain diseases with a relationship to herbicide exposure, such as ischemic heart disease, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  

Service treatment records do not include any symptoms of or treatment for any heart disability, and no such abnormality was noted at his March 1969 separation examination.

VA treatment records reflect that in December 1969 some evidence was noted of cardiac enlargement and increase in pulse pressure.  An examination of the heart revealed normal sinus rhythm with an ejection-type systolic murmur of the left sternal border.  A January 1970 x-ray revealed a normal heart.

The Veteran underwent a VA examination in March 2011.  A sestamibi stress test was normal.  The examiner found no evidence of current ischemic heart disability.  

In his July 2011 notice of disagreement, the Veteran stated that his heart disability should be service-connected on the basis of both exposure to herbicides and as secondary to his shell fragment wounds and associated vascular disabilities.

VA treatment records reflect that in August 2011 the Veteran reported chest pain.  An electrocardiogram (EKG) was normal and chest x-rays were normal, with the exception of his diaphragmatic hernia.

The Veteran has submitted a December 2012 letter from a private physician who examined the Veteran.  The physician opined that it was at least 90 percent likely that the Veteran's current cardiac problems (ischemia/cardiomeglia/hypertension) were due to service.  While the physician named all three disabilities in his opinion, he only explained his diagnosis for hypertension, and did not actually diagnose ischemic heart disease or any other heart disability.  The Board notes that hypertension is outside the scope of this appeal.

VA treatment records reflect that in May 2015 the Veteran was diagnosed with coronary artery disease by his primary care provider due to an elevated MRI calcium score.  Private treatment records reflect a calcium score of 326.  He was referred to cardiology for advice.

At his September 2015 hearing, the Veteran reported that he was diagnosed with calcification of the coronary arteries in 2007.  He referred to the May 2015 test described above.

In October 2015, the Veteran underwent a second VA examination.  The examiner found that the Veteran had a normal EKG, chest x-ray, echocardiogram, and stress test from April 2015.  Ejection fraction was normal.  Based on his medical history, the examiner concluded that the Veteran may have had cardiomyopathy after his combat injury in 1969, but currently had a healthy heart with no evidence of ischemic disease.  In a November 2015 addendum, the examiner explained that the dilated cardiomyopathy that the Veteran exhibited in 1969 was at least as likely as not due to his thigh injury.

As discussed in the introduction, the October 2015 VA examination report has not yet been considered by the RO in a supplemental statement of the case.  The Board recognizes that the RO has not yet finished development of this issue; nevertheless, because the Veteran presented testimony at his Board hearing on this issue, the Board takes jurisdiction and remands so a supplemental statement of the case can be provided to the Veteran.  See 38 C.F.R. § 20.1304(c).

Pes Planus

The Veteran claims an earlier effective date for an award of service connection for bilateral pes planus, to include on the basis of clear and unmistakable error in a prior denial.

A June 2015 rating decision granted service connection for pes planus with an effective date of March 7, 2006.  The Veteran submitted an October 2015 notice of disagreement.  The RO has not as of yet provided a statement of the case with respect to this issue.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  As to the issue of entitlement to service connection for a heart disability to include ischemic heart disease and cardiomyopathy, after completing any development deemed necessary, readjudicate the issue on the record, to include such evidence as the Veteran's October 2015 VA examination report.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board.

2.  Provide a statement of the case to the Veteran regarding the issue of entitlement to an effective date earlier than March 7, 2006, for an award of service connection for bilateral pes planus, to include on the basis of clear and unmistakable error in a prior denial.  If, and only if, the Veteran perfects the appeal to this issue, it must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


